 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles Typographical UnionNo. 174; LosAngeles Stereotypers'Union No. 58;Los AngelesWeb Pressmen'sUnion No.18; Los Angeles PaperHandlers' Union No. 3; Los Angeles NewspaperGuild;LosAngelesMailersUnionNo.9;International'AssociationofMachinistsandAerospaceWorkers,DistrictLodgeNo.94;Service andMaintenance Employees Union, LocalNo.399;andHerald-Examiner Joint StrikeLockout CouncilandWhite Front Stores, Inc. andLosAngelesHerald-Examiner,Divisionof theHearstCorporation.Cases 21-CC-1116-1 and21-CC-1116-2February 27, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn July 25, 1969, Trial Examiner James B.Webster issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondents and the Charging Parties each filedexceptions to the Trial Examiner's Decision andsupporting briefs. The Respondents also filed a briefinopposition to the Charging Parties' exceptions.Whereupon, the General Counsel filed a briefanswering the Respondents' exceptions to the TrialExaminer's Decision and their supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the exceptions, briefs, and theentire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthatRespondents,LosAngelesTypographicalUnion'We agree with,and the record supports, the Trial Examiner's findingand conclusion that the Respondent Herald-Examiner Joint StrikeLockoutCouncilisan agent of the Respondent Unions Having so found,we deemitunnecessary to find further,as did the Trial Examiner,that said Councilis a labor organization within the meaningof the ActNo. 174;Los Angeles Stereotypers'Union No. 58;Los Angeles Web Pressmen'sUnion No.18;LosAngeles Paper Handlers' Union No.3;LosAngelesNewspaper Guild;Los Angeles Mailers Union No.9;InternationalAssociationofMachinistsandAerospace Workers, District LodgeNo. 94;Serviceand Maintenance Employees Union,Local No. 399,their officers,agents, and representatives, shall taketheactionsetforthintheTrialExaminer'sRecommended Order,as so modified:Footnote 2, second sentence should be amendedto read as follows:"In the further event this Order is enforced by ajudgment of the United States Court of Appeals, thewords in the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallread"Posted pursuant to a Judgment of the UnitedStates Court of Appeals enforcing an Order of theNational Labor Relations Board."MEMBER JENKINS,dissenting:AstheTrialExaminerobserved,theHerald-Examiner,as an advertiser,participated inthe production of White Front products which itadvertised,and the Respondents,engaged in adispute with the newspaper,were permitted to picketthose products at the White Front establishments.However,the Examiner found that the Respondents'picketing appeal was not confined to the productsadvertisedandfailedtoinformcustomersspecificallywhichWhite Front products they werebeingaskednottopurchase,and,insum,constituted an invitation to the public to participateina total boycott of White Front products in amanner somehow violative of Section 8(b)(4), eventhoughWhite Front obviously chose to advertise allof its wares and thereby invited a total boycott.Moreover,the Examiner suggested that to avoid theprohibition of Section 8(b)(4), product picketingmust specifically identify all' of the products beingpicketedalthough,asheadmitted,inthecircumstances of this case, "any effort at specificityof products boycotted by Respondents would havebeen nigh impossible due to the contents of theadvertisements."The weakness of such a mechanistic approach ismanifest for reasons expressed in my dissentingopinion inHonolulu TypographicalUnion No. 37,167 NLRBNo. 150,enfd.401 F.2d 952 (C.A.D.C.);that is, product picketing of all of the secondaryemployer'swares if, indeed,allof his wares areadvertised through the medium involved in the labordispute is no more violative of Section 8(b)(4) thanpicketingdirectedatonly that portion of theproducts which the secondary employer chose to'advertise.Analytically,there is no distinction in theabove situations for the scope of Section 8(b)(4) islimited to preventing picketing which would spreadthe dispute beyond the struck product or whichwould enmesh the secondary employer in a disputebeyond his involvement with distributing the struckproducts to the public.The WhiteFront chain was181 NLRB No. 61 LOS ANGELES TYPOGRAPHICAL UNION 174in sole control of its choice of advertising mediumandadvertisingcopyand,exercisingthatprerogative,chosetoadvertiseintheHerald-Examinernotonlyseveraldozenspecifically-namedproductsbutalsounnamed,countlessothers"inall100departments.';(Emphasis supplied.) The Respondents accepted thisinvitation by appealing to customers not to purchaseproductsadvertisedbyWhiteFront in theHerald-Examiner.Thatthetendencyofthepicketing was to cause a total boycott because all ofWhite Front's products were advertised did notchange the fact that the Respondents attempted toreachnomore than these advertised products,whatever their number or kind, and in so doing,acted within permissible bounds.11TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R WEBSTER, Trial Examiner This case, with allparties represented, was heard in Los Angeles, California,on April 29, 1969, on a complaint of General Counsel andanswers of Respondents. Charges were filed herein onJanuary 22, 1969, and complaint issued on February 18,1969, alleging that Respondents have violated Section8(b)(4)(ii)(B) of the National Labor Relations Act, hereincalled the Act, by picketing at White Front Stores in theLosAngeles area in connection with a dispute thatRespondents have with the Los Angeles Herald-ExaminernewspaperGeneral Counsel, Respondents and the Charging Partyhave filed briefs herein and they have been carefullyconsidered. Upon the entire record and my observation ofthe witnesses, I hereby make the following:385IITHE LABORORGANIZATIONS INVOLVEDRespondents, Los Angeles Typographical Union No.174,LosAngelesStereotypers'UnionNo. 58; LosAngelesWeb Pressmen's Union No. 18; Los AngelesPaper Handlers' Union No. 3; Los Angeles NewspaperGuild,Los Angeles Mailers Union No 9; InternationalAssociationofMachinistsandAerospaceWorkers,DistrictLodge No 94; and Service and MaintenanceEmployees Union, Local No. 399 are labor organizationswithin the meaning of Section 2(5) of the Act.RespondentscontendthatRespondentHerald-Examiner Joint Strike Lockout Council is not alabor organization within the meaning of the Act.TheActdefinesa labor organization as "anyorganization of any kind, or any agency or employeerepresentation committee or plan, in which employeesparticipate and which exist for the purpose, in whole or inpart,of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employment,orconditionsofwork."Respondentspublishanddistribute a publication entitled "ON THE LINE," inwhich the strike activities of the locals and of the Councilare reported. The headquarters for the Council serves as aplacewhere literature for distribution is picked up bypicket captains. On behalf of the locals and the membersthereof the Council has organized a committee of wivesforsupplementary strike-lockout dutiesItrecruitedpickets for informational duty in San Francisco. It hassent out appeals to about 700 central labor councils in theUnited States seeking support in its labor dispute with theHerald-Examiner. It has prepared a mimeographed list ofinstructions for strikers seeking longshoremen's work.JeromeGordon,manpowercoordinatorfortheHerald-Examiner Joint Strike Lockout Council, hasprepared memoranda setting out picket assignments andduties and schedules.Ifind that the Herald-Examiner Joint Strike LockoutCouncil is an "agency" of the 8 unions involved hereinand is a labor organization within the meaning of the Act.'FINDINGS OF FACTI.THE BUSINESSES OF THE EMPLOYERSThe LosAngelesHerald-Examiner,a daily and aSundaynewspaper,ispublishedinLosAngeles,California.It subscribes to several interstate news servicesand does an annual gross volume of business in excess of$1,000,000;it receives goods and material annually valuedin excess of $100,000 shipped from points located outsidethe State of California.WhiteFront is a California corporation with itsprincipal office located in Commerce,California,and it isengaged in the operation of discount department stores invarious cities in the State of California,including thecitiesof Covina,East Los Angeles, Downey,West LosAngeles, and Pacoima,California,which are the storesinvolved in this proceedings.White Front annually derivesgross revenues in excessof $500,000,and annuallypurchases and receives directly from points outside theState of California goods, products,and merchandise of asubstantial value.Ifind thattheLosAngelesHerald-Examiner andWhiteFrontStores,Inc , are employers engaged incommerce and in business affecting commerce within themeaning of Section 2(6) and(7) and Section 8(b)(4) of theActIiI.THEALLEGED UNFAIR LABOR PRACTICESA. IssueWhether Respondent's picketing at White Front storesis a limitedproducts picketingora total boycottof WhiteFront storesB. Statementof FactsAt all times material herein Respondents have beenengaged in a labor dispute with the Herald-Examiner, andinfurtheranceand support of such labor disputeRespondents have since on or about December 15, 1967,picketed the plant and premises of the Herald-Examiner.Commencing in December 1968 and continuing untilJanuary 16, 1969,White Front placed a number ofadvertisements in the Herald-Examiner. At about noon onThursday, January 16, 1969, Respondents commencedpicketing at the drive-in entrance and customer entrancesto the West Los Angeles White Front store. About 1 p.mon Friday, January 17, 1969, four men with sandwich-typepicket signs stationed themselves in front of the entrances'Goebel Brewery Company,105NLRB698;Anheuser-Bush,Inc.102NLRB 800 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the parking lot of the East Los Angeles White Frontstore, and at about 7:15 p.m.Respondents commencedpicketing at the Downey White Front store. On Monday,January 20,1969,Respondents commenced picketing atthe Covina White Front store, and on Tuesday, January21, 1969,Respondents commenced picketing at PacoimaWhite Front store. Each of the pickets had sandwich-typepicket signs, which read,"HELP YOURNEIGHBOR!DON'TBUY GOODS ADVERTISED BY WHITEFRONT IN THE HERALD EXAMINER."Picketing atallof these locations continued until February 6, 1969,when White Front informed Respondents that it was nolonger advertising in the Herald Examiner.On about January 21,1969, the operations manager ofthe Pacoima White Front store asked one of the picketswhat was going on, and the picket replied that they werepicketingbecauseWhite Front was advertising in theHerald Examiner.Picketing at these stores occurred only during hours inwhich the stores were open to the public. The picketing,hand-billingand other activities of Respondents wereconfined to customer entrances and exits and other areasoutside the stores frequented by customers; no picketing,handbilling or other activities occurred at areas reservedfor employees or at general office entrances,loadingdocks, delivery entrances or service entrancesHowever,at the East Los Angeles and West Los Angeles stores, thecustomer entrances to the parking lots are also used bydelivery men. The pickets and handbillers did not stop orinterfere with any delivery truck or delivery person or anyemployee of White Front.The pickets and handbillersdirected their appeals only to customers entering andleaving theWhite Front stores and made no attempt toprevent any deliverymen from making deliveries to WhiteFront or any attempt to prevent any employee of WhiteFront from reporting to work;and they were so instructedby their picket captains.Between December 1, 1968, and January 16, 1969,White Front periodically advertised in the Los AngelesHerald-Examiner.The advertisements,placed byWhiteFront from January 1 to January 16, 1969,were thefollowing:On January 1, 1969, White Front placed atwo-page advertisement of a "WHITE SALE" in theHerald-Examiner listing approximately 14 separate itemsand listing several kinds and qualities of some of theitems. The ad also listed the 12 stores of White Front intheLosAngelesarea.Inadditiontotheitemsenumerated,therewas also this statement in the topcenter of the two-page ad:"OUR MOST EAGERLYAWAITED SALEOF THE YEAR IS HERE!FANTASTIC SAVINGS IN ALL DEPTS. THRU-OUTOUR STORES!SHOPEARLYFOR BESTSELECTION!"Also, on the same date a one-column adappeared advertising cameras, films, and photographicfinishing services.On January 2, 1969,a half-page ad appeared listingapproximately six items and several kinds and qualities ofseveral of the items. It was headed,"JANUARY SALESAND CLEARANCE"On January 9, White Front placed three ads, one ofwhich was a two-page ad with a heading"JANUARYSALES AND CLEARANCE."It listed approximately 22separate items, and under several of the items separatebrands and qualities were shown The ad also stated:"SENSATIONAL VALUES IN ALL 100 COMPLETEDEPARTMENTS,"and listed the 12 stores of WhiteFront in the Los Angeles area. On the same date WhiteFrontran a half-page ad,headed "JANUARY WHITESALE?" and listing approximatelyeight itemsAnotherad on the same date listed severalbrands ofelectricrazors,andadvertisedWhite Front'scomplete shaveroverhaul servicesOn January 16, White Front ranan ad coveringtwo-thirdsof a page listing approximately15 items withseveral brands and qualitiesof several of the items. Theadalso stated:"PRICES SLASHED IN ALL 100DEPTS. DON'T MISS OUR SUPER BIG DOLLARSALE! ADDITIONAL SAVINGS CAN STILL BEYOURS!"At the Covina and Downey White Front storesreproductionsofWhite Front'sadvertisements in theHerald-Examiner and in other newspaperswereposted atthe entrances to these stores and were visible to customersentering the respective stores.None of these reproductionsbore thename of anynewspaper. At each of the WhiteFrontstoresinvolvedhereinreproductions 'ofadvertisementsweremaintained at eachcheckout standfor use by White Front personnel.In some cases thesereproductionswere visibleto customers and in some casesthey were not.Duringthe period January 1 to 16, 1969, White Frontplacedadvertisements in the Herald-Examinerwhich wereidentical to advertisements placed inothernewspapers.White Frontalso placed some advertisementsin the LosAngelesHerald-Examinerwhich didnot appearin othernewspapers,and White Front placedsome advertisementsinothernewspaperswhich it did not place in theHerald-ExaminerIn connectionwith the picketing at the five White Frontstores involved herein,Respondents'picketsdistributed apacket ofliterature consistingof fouritems: one, a singlesheetwiththe heading"WHITE FRONT SUPPORTSPROFESSIONALSTRIKE-BREAKERSBYADVERTISING IN THE UNFAIR LOS ANGELESHERALD-EXAMINER." The source of thisitem wasshown to be "The 2,000 Members of 11 Unions WhoseJobsAre Being DoneBy Strikebreakers."Anotherone-pageleaflethadtheheading"THESEMERCHANTS SUPPORT US. ..PLEASESUPPORT THEM." Among otherthings, this leafletstated.We are askingfor public support ofour campaign todiscouragepurchaseofgoodsadvertisedintheHerald-Examiner.Many, manyretailershavedecided that workingmen and women and their familiesaremore important than giant,heartless corporations.We urge you to shopat these retail outlets.They havesupportedus and theydeserve your support.We hopeyou will patronize them and alsotell them why - youare shopping in their storesbecause they haverefused tosubsidizeGeorgeHearstJr.'s attempt to break us.There followsa listof over 300business establishmentslistedby types, suchasdrugstores,department andfurniture stores, cafes,men's and women'sclothing andaccessories and others.The next item was a four-pagenewspaper-typepublicationpublished by the Herald-ExaminerJoint StrikeLockout Counciland contains news articles and otherarticlespertainingtothelabordisputewiththeHerald-ExaminerOn thebottomof the frontpage thereisan article entitled,"THE DIRTY DOZEN." Thisarticle lists 12 companies,not includingWhite Front, andstates- LOS ANGELES TYPOGRAPHICAL UNION 174387The following national advertisershavebeenconsistentsupportersoftheLosAngelesHerald-Examiner with their regular ads despite the factthat 2,000 members of 11 unions have been forced outof their jobs there by the strike-lockout since December15, 1967. These union members and their families urgeyou to stop patronizing these firms,and to tell theirrepresentatives in your area- WHY . We havedubbed these "The Dirty Dozen." When they stoppedsupportinganewspaper produced by professionalstrikebreakers,we'llbe happy to erase their namesfrom this list.The fourth item included in the packet was a singlesheet headed "Why You Should Care." This documentcontains no reference to White Front or to any particularadvertiserof the Herald-Examiner, but sets forthinformation and arguments seeking to solicit support forthe Union in its dispute with the Herald-Examiner. Thisdocument was included in packets distributed by picketsat the premises of other companies advertising in theHerald-Examiner prior to the time that picketing began atWhite Front. Prior to December 1, 1968, this leafletcontained the following language: "Pleasedon't buy theHerald-Examiner. Don't patronize its advertisers." Aboutthe latter part of November or first of December 1968,picket captains of Respondents were instructed to returnthis leaflet to the office of the Strike-Lockout Council.There was another printing of this leaflet deleting thephrase,"Don't patronize its advertisers";and it appearsto have been the intent of the Council to include therevised leaflet in the packets in future picketing ofadvertisers in theHerald-Examiner.In spite of this,however, some copies of the old printing of this leaflet didappear on some occasions at some of the White Frontstores.On the first day of picketing at the Covina store, StoreManager Emanuel Harnick was informed by one of hisemployees that pickets were outside the store. He wentout and one of the pickets handed him a packet ofliterature.The "Why You Should Care" documenthanded to him contained the sentence, "Don't patronizeitsadvertisers." StoreManager Harnick turned this itemof literature over to the National Labor Relations Boardwhen his affidavit was taken on January 20, 1969. I donot credit the testimony of Respondents picket captain atthe Covina store that the packets of literature distributedat that store did not contain the old printing of the "WhyYou Should Care" leaflet with the "Don't patronize itsadvertisers" sentence and that only the revised printing ofthis leaflet was distributed at this store.When picketcaptainAbraham LaGarde picked up the packets, theywere already prepared and folded. He checked only to seeif the packets were for White Front.Meyer Mayerson, manager of White Front's store atPacoima,picked up in the store from a shopping basketwhere it had been left, items from Respondents' packet,one of whichitemswas a copy of the "Why You ShouldCare" leaflet with the "Don't patronize its advertisers"sentence contained therein I do not credit the testimonyof Respondents' picket captain at this store to the effectthat the literature distributed at the store did not containthis sentence. He, like picket captain LaGarde, had beeninstructed to turn in all copies of the "Why You ShouldCare" leaflets containing the "Don't patronize itsadvertisers" sentence.When the picket captain at thePacoima store picked up the packets from the Councilheadquarters for use at the White Front store, he checkedto see that it was for the White Front store.During the picketing at the West Los Angeles WhiteFront store, Store Manager Harold Levy was handed apacket of literature by a picket as he left the store forlunch.The "Why You Should Care" leaflet that hereceived contained the "Don'tpatronize its advertisers"sentence.This store was picketed from January 16 toFebruary 6, 1969, and the picket captain was JackWoodruff. I do not credit the testimony of the picketcaptain at this store that none of the "Why You ShouldCare" leaflets passed out by his group contained thephrase, "Don't patronize its advertisers." He, like theother picket captains, testified that in the latter part ofNovember or early part of December 1968, he wasinstructed to turn in these leaflets, which at that time didcontain the"Don't patronize its advertisers"sentence.When he picked up literature for distribution at WhiteFront, the packets were in bundles of approximately 50packets eachHe checked the packets to see that theywere for distribution at White Front and that the packetswere complete. He testified that the packets he examinedhad the new printing of the "Why You Should Care"leafletdeleting the "Don't patronize its advertisers"sentence. The packets for picketing at the various WhiteFront stores were assembled by other persons than thepicket captains. The picket captains did not examine eachpacket.Apparently,some portionof these packetscontained the old printing of the "Why You Should Care"leaflets with the "Don't patronize its advertisers" sentencein spite of Respondents' intent to discontinue the use ofthis leaflet and to substitute a new printing of the leafletdeleting this sentence.InconnectionwithitslabordisputewiththeHerald-Examiner, Respondents published and distributeda publication entitled "ON THE LINE." The issue datedFebruary 9, 1969, contains the following reference toWhite Front:White Front has quietly announced that it is notadvertising in the Scab Herald-Examiner and furtherthat it does not plan to advertise in the Horror thatHearst built. ..Good. But not good enough. Lasttime we put White Front on the good guy list we hadbarely completed printing of the list when they wentback into the paper without a word of warningSo the pickets are off - pending a satisfactoryagreement. And meanwhile White Front ain't a goodguy again - yet. We'll negotiate with the chain. Andlet'shope they know more about compromise thanHearst does.C ConclusionsThe principal cases governing disposition of this caseareN.L.R B v. Fruit and Vegetable Packers andWarehousemen,377U.S. 58, 55 LRRM 2961, andHonoluluTypographicalUnionNo.37,AFL-CIO(Hawaii Press Newspapers, Inc ),167 NLRB No. 150, 66LRRM 1194, enfd. 401 F.2d 952, 68 LRRM 3004(C.A.D.C ). A significant related case isGreatWesternBroadcasting Corp. v. N L.R B,356 F.2d 434, 61 LRRM2364 (C A. 9). The first two deal with picketing, and thelatter case deals with handbilling but is quite similar tothe instant case in that it involves the role of an advertiseras a producer of products advertised. TheFruit Packerscase, commonly referred to as theTree Fruitscase, standsfor the proposition that picketing at neutral stores topersuade customers thereof to cease buying products(apples) of a struck primary employer does not violate theAct, even though such picketing may cause economic loss 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the neutral stores. The court draws a distinctionbetweenproduct picketingandtotal boycottas follows:When consumer picketing is employed only to persuadecustomers not to buy the struck product, the union'sappeal is closely confined to the primary dispute. Thesiteof the appeal is expanded to include the premises ofthe secondary employer, but if the appeal succeeds, thesecondary employer's purchases from the struck firmsare decreased only because the public has diminished itspurchases of the struck product. On the other hand,when customer picketing is employed to persuadecustomers not to trade at all with the secondaryemployer, the latter stops buying the struck product,not because of a falling demand, but in response topressure designed to inflict injury on hisbusinessgenerally. In such case, the union does more thanmerely follow the struck product; it creates a separatedispute with the secondary employerIn theGreatWesternBroadcastingcase,both theBoard and the Ninth Circuit hold that one who is engagedinthebusinessofadvertisingtangiblearticlesmanufactured by anotheris likewisea producerof suchproducts,and that a union may, pursuant to the"publicity" proviso to Section 8(b)(4),handbill aneutralemployer who thereafter handles or offers for sale theadvertisedproducts;thattheterm"producer"encompassesanyone who enhances the economic value oftheproductultimatelysoldorconsumed; that thetelevisionstation,the primary employer, by adding itsservices (advertising) to the products involved, became aproducer of such products.But, in theHonolulu Typographicalcase, the Boardand Ninth Circuit, referring to theTree Fruitsdecision onthematterof the publicity proviso, hold that byhandbilling,or by publicity other than picketing,a unionmay stop all tradewith a neutral employer, but thatproductpicketingviolates Section 8(b)(4) if its objective isto stop all trade with a neutral employer.Thus, I find that the Herald-Examiner is a "producer"ofproductsadvertisedinitsnewspaper,and thatRespondents could, with the immunity granted by thepublicityprovision, handbillWhite Front with truthfulinformation to persuade its customers to stop all tradingwith it.But, asto picketing, Respondents are limited toproduct picketing that will not "of necessity encompassthe entirebusinessof the secondary employer." Thisframes the issuein the instant case.Ifind thatRespondents' picketing ofWhite Frontstoresherein wasnot confined toproductsadvertised byWhite Front in the Herald-Examiner but was aimed atinducingcustomers to cease all trade at White Front -that is, a total boycott - in an effort to cause WhiteFront to cease doing business with the Herald-Examiner. Ibase thisconclusionand finding on the followingconsiderations.The picketsignsatalllocationsbore the legend"HELP YOUR NEIGHBOR! DON'T BUY GOODSADVERTISED BY WHITE FRONT IN THEHERALD-EXAMINER." Respondents made no effort toadvise the customers as to what products they were not tobuy. Furthermore, the picketsignsdid not distinguish asto whether the Respondents had a dispute with one or theother or both of the two employeesnamed.Handbillsdistributed by Respondents and other actions by them, aswill be discussed hereinafter, indicate that a total boycottof White Front was intended.As a matter of fact, any effort at specificity of productsboycottedbyRespondentswouldhavebeennighimpossible due to the contents of the advertisements, andthis point makes the picketing of White Front comparableto the picketing of the restaurants in theHonoluluTypographicalcase. In January 1969, White Front ranadvertisements in the Herald-Examiner on 4 differentdaysOn 3 of those days, not only did it advertise from 14to 22 different items and several kinds of many of theitems,butalsocustomerswereadvised,"PRICESSLASHED IN ALL 100 DEPTS. DON'T MISS OURSUPER BIG DOLLAR SALE! ADDITIONALSAVINGS CAN STILL BE YOURS" (January 16,1969),"SENSATIONAL VALUES IN ALL 100COMPLETE DEPARTMENTS" (January 9, 1969), and"FANTASTICSAVINGSINALLDEPTS.THRU-OUT OUR STORES!" (January 1, 1969). Thus,the advertisements covered all items offered for sale atreduced prices, which may have included all items in thestores.Although the publicity proviso has been interpreted tosanctionhandbillingtostopalltrading;yet,wherehandbillingandliteraturedistributionaccompanypicketing, and particularly picketing with signs that lackclarityand specificity as exists in the instant case, theintent and purpose of the picketing can be and must beinterpreted by statements that accompany it.On February 9, 1969, Respondents published anddistributed in their "ON THE LINE" leaflet a report tothe effect thatWhite Front was not on the "good guylist," and that "We'll negotiate with the chain. And let'shope they know more about compromise than Hearstdoes." Among the leaflets distributed by the pickets at theWhite Front stores was one with the heading "THESEMERCHANTS SUPPORT US..PLEASESUPPORT THEM." In this leaflet Respondents urgedpersons to shop at the listed retail outlets. Thus, as WhiteFrontwas not on this list and as this leaflet wasdistributed atWhite Front stores, the inference was thatthe customers should do business with a listed store andnotWhite Front. Another leaflet had in very .large andboldprintthewords"WHITE FRONT" and"UNFAIR", thus, unless one took the time to read theprinting between and following these words that "WhiteFront supports professional strikebreakers by advertisingin the unfair Los Angeles Herald-Examiner," one wouldbe misled.Also, although Respondents called in all of their "WhyYou Should Care" leaflets to be substituted by a newprinting deleting one sentence- "Don't patronize itsadvertisers"; nevertheless some of the leaflets with the"Don't patronize its advertisers" sentence were distributedat some of the White Front stores in January 1969.IVTHE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Unions, set forth insection III, occurring in connection with the businessoperations of the employers as set forth in section 1, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes, burdening commerce and the free flowof commerce.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following: LOS ANGELES TYPOGRAPHICAL UNION 174389CONCLUSIONS OF LAW1.The Los Angeles Herald-Examiner and White Frontare employers engaged in commerce within the meaningof Section 2(6) and (7) and 8(b)(4) of the Act.2.Los Angeles Typographical Union No. 174; LosAngeles Stereotypers' Union No. 58; Los Angeles WebPressmen's Union No. 18; Los Angeles Paper Handlers'Union No. 3; Los Angeles Newspaper Guild; Los AngelesMailersUnionNo. 9; InternationalAssociationofMachinists and Aerospace Workers, District Lodge No.94;Service andMaintenance Employees Union, LocalNo. 399; and Herald-Examiner Joint Strike LockoutCouncil are labor organizations within the meaning ofSection 2(5) of the Act.3.Ey picketing of White Front stores as found herein,for an object of forcing or requiring said employer toceasedoingbusinesswiththeHerald-Examiner,Respondents have engaged in an unfair labor practicewithin the meaning of Section 8(b)(4)(ii)(B) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseanddesisttherefromand that each take certainaffirmative actionwhich is necessary to effectuate thepurposes of the Act.Upon the basis of the foregoing findings of fact andconclusionsof law, and the entire record herein, Irecommend that, pursuant to Section 10(c) of the Act, theBoard issue the following-(b) Sign and mail sufficient copies of said notice to theaforesaidRegionalDirector for forwarding toWhiteFront for information and for posting, if willing.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisDecision, what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"aDecree of the United States Court ofAppeals, Enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify the Regional Director forRegion 21, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."APPENDIXNOTICE TOALL MEMBERSPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT threaten, restrain, or coerce WhiteFront, or any person engaged in commerce or in anindustry affecting commerce, where an object thereof isto force orrequireWhite Front, or any other person, tocease doing business with the Herald-ExaminerORDERLosAngelesTypographicalUnionNo. 174; LosAngeles Stereotypers' Union No. 58; Los Angeles WebPressmen's Union No. 18, Los Angeles Paper Handlers'Union No. 3; Los Angeles Newspaper Guild; Los AngelesMailersUnionNo. 9; InternationalAssociationofMachinists and Aerospace Workers, District Lodge No.94;Service andMaintenance Employees Union, LocalNo. 399; and Herald-Examiner Joint Strike LockoutCouncil, their officers, agents, and representatives, shall:1.Cease and desist from threatening, coercing orrestrainingWhite Front, or any person engaged incommerce or in an industry affecting commerce, where anobject thereof is to force or require said employer orperson to cease doing business with the Herald-Examiner2.Take the following affirmative action which isnecessary to effectuate the policies of the Act-(a)Post in conspicuous places in the offices andmeeting places of each Respondent, and in all placeswhere notices to members are customarily posted, copiesof the notice attached hereto marked "Appendix."' Copiesof said notice, on forms to be provided by the RegionalDirector for Region 21, shall, after having been dulysigned by authorized representatives of each Respondent,be posted by each Respondent immediately upon receiptthereof, and be maintained by each for 60 consecutivedays. Reasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced, orcovered by any other material.Los ANGELESTYPOGRAPHICAL UNIONNo. 174(Labor Organization)DatedBy(Representative)(Title)DatedByDatedByDatedByLos ANGELESSTEREOTYPERS' UNIONNo. 58(Labor Organization)(Representative)(Title)Los ANGELES WEBPRESSMEN'SUNION No.18(Labor Organization)(Representative)(Title)Los ANGELES PAPERHANDLERS' UNION No.3(Labor Organization)(Representative)(Title) 390DatedDatedByByDECISIONS OF NATIONAL LABOR RELATIONS BOARDLos ANGELESNEWSPAPER GUILD(Labor Organization)(Representative)(Title)Los ANGELES MAILERSUNION No. 9(Labor Organization)(Representative)(Title)DatedBySERVICE ANDMAINTENANCEEMPLOYEES UNION,LOCAL No. 399(Labor Organization)(Representative)(Title)HERALD-EXAMINER JOINTSTRIKE LOCKOUTCOUNCIL(Labor Organization)DatedByDatedByINTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,DISTRICT LODGE No 94(Labor Organization)(Representative)(Title)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions,theymay communicatedirectlywiththeBoard'sRegionalOffice,EasternColumbia Building,849 South Broadway,Los Angeles,California 90014, Telephone 688-5229.